Citation Nr: 0307379	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  00- 02 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $4,536.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to July 
1968.  He died in May 1994.  The appellant is his widow.

This matter arises from an October 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the New York, New York, Regional Office 
(RO), which held that waiver of recovery of the overpayment 
of death pension benefits in the amount of $4,536 was the 
result of bad faith on the part of the appellant, and that 
waiver of recovery of the overpayment was barred accordingly.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

In February 2002, the Board undertook additional development.  
The development was accomplished to the extent possible, and 
the case is now ready for final appellate disposition.


FINDINGS OF FACT

1.  The appellant submitted inaccurate information to VA, 
claiming her biological son as a dependent almost a year 
after his adoption by another family.

2.  The appellant, who had knowledge of the likely 
consequences, engaged in unfair and deceptive dealings with 
the VA in an attempt to gain at VA's expense by retaining 
benefits to which she was not entitled.  Her actions created 
an overpayment in the amount of $3,182.00.

3.  There is no independent evidence currently of record that 
an additional overpayment of improved death pension benefits 
in the amount of $1,354.00 was created by the appellant's 
failure to report additional income.


CONCLUSIONS OF LAW

1.  Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $3,182.00 is precluded by a 
finding of bad faith on the part of the appellant.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.965(b) 
(2002).

2.  The overpayment of improved death pension benefits in the 
amount of $1,354.00 can no longer be found to have been 
properly created.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in August and September 1997 what evidence was in the 
custody of VA.  She was also advised that it was her 
responsibility to provide certain evidence in October 1997, 
January 1998 and May 2002 letters.  In September 2001, she 
was informed that her file was being forwarded to the Board 
and that if she had additional evidence she should submit it 
to the Board.  In June 2002, the appellant filed a financial 
status report.  The duty to notify the appellant of the 
necessary evidence and of her responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's initial claim, 
financial status reports and eligibility verification 
reports, as well as pertinent birth certificates and adoption 
papers are on file.  Unfortunately, her income verification 
match sheet and any objective evidence of employment in 1994 
is not of record.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The appellant was asked to advise VA if there was any other 
information or evidence she considered relevant to her claim 
so that VA could help her by getting that evidence.  She was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

The appellant applied for death pension benefits in June 1994 
based upon her deceased husband's military service.  On her 
application form, she specifically reported that she was 
unemployed and had no income except for $469.00 she received 
from Social Security Administration (SSA).  She also 
indicated that she had custody of her son and included his 
original birth certificate.  She did not submit an amended 
birth certificate indicating that her biological son had been 
adopted by another family.  Based upon her application, the 
RO awarded the appellant death pension benefits effective 
June 1994.  

In November 1996, the RO received a letter from the Monroe 
County, Pennsylvania Department of Veterans Affairs, 
indicating another family legally adopted the appellant's son 
in July 1993.  The letter included an attached certificate of 
adoption and birth certificate with the names of the adoptive 
parents.  The RO notified the appellant in an August 1997 
letter, that her pension was being terminated because the 
evidence indicated that her son had been legally adopted and 
her income exceeded the income limit for a surviving spouse 
with no dependents.

The appellant submitted a declaration of status of dependents 
in September 1997, stating that while her son had been 
adopted she contributed $100.00 a month to his maintenance 
and claiming her 18-year old daughter as a dependent living 
at home with her.  At that time, she also submitted a 
Financial Status Report (FSR) indicating no income except for 
$411.00 from SSA and her VA pension.  The FSR also shows that 
she purchased a U.S. bond which she gave to her son.  She 
also asked for a waiver for any resultant overpayment as 
recovery would create an undue hardship for her to repay 
such.  

A September 1997 VA letter to the appellant notified her that 
her VA pension had been retroactively reduced based on a 
report received from H.J. Ice Cream, indicating that she had 
received earned income during 1994 in the amount of 
$3,105.00.  She was advised that the action would be 
reconsidered if she submitted proof of her earned income from 
June 1 to November 13, 1994.  Based on income information, 
and adjustment of benefits, a debt of $1,354.00 was created.  
In October 1997, VA wrote to the appellant, requesting she 
provide evidence that she helped support her son on a monthly 
basis.  Later that month, she submitted another FSR 
indicating SSA benefits as her only source of income and 
stating that she took care of herself and her daughter.  

In November 1997, VA received letters from the adoptive 
parents of the appellant's son.  The father stated that the 
appellant did not contribute $100.00 towards his son's 
maintenance and had never purchased clothing for him.  The 
boy's mother stated that the appellant had fraudulently used 
an invalid copy of her son's birth certificate to claim VA 
benefits.

In a December 1997 claim for improved pension eligibility, 
the appellant listed her only source of income as her SSA 
benefits and reported having no dependent children in her 
custody.  That same month, her representative contended that 
the appellant's daughter, the veteran's stepdaughter, was a 
dependent living with the appellant and therefore, the 
appellant was entitled to additional compensation for her 
daughter.

A December 1997 RO letter to the appellant informed her that 
her pension was terminated because the evidence indicated 
that her son had been adopted and that she did not contribute 
to his support.  Her income exceeded the limit for a 
surviving spouse with no dependents.  The adjustment created 
an additional debt of $3,182.00.  

Based upon an income verification match sheet no longer of 
record and evidence received regarding the adoption of the 
appellant's son, in October 1999 the RO determined that the 
appellant's countable income for Improved Death Pension 
purposes had exceeded the applicable maximum income 
limitation established by law effective June 1, 1994; her 
pension benefits were terminated retroactively effective that 
date, and an overpayment of $4,536.00 ensued.  The amount was 
comprised of two lesser debts, $1,354.00 for unreported 
wages, and $3,182.00 for her claimed dependent.

During a January 2000 personal hearing, the appellant 
testified that her son's adoption was "open" and that he 
still spent weekends with her once or twice a month.  At that 
time she was responsible for feeding him and providing him 
with entertainment.  She also gave him Christmas and birthday 
gifts and provided him with $400 to $500 dollars in U.S. 
savings bonds.  She testified that the additional allowance 
provided her by VA was used in support of her son.  She 
further testified that due to her financial hardship she was 
unable to repay the overpayment.  She also submitted a FSR 
which again showed SSA as her only source of income and that 
her expenses exceeded her income.  She listed a 21-year old 
dependent.

In compliance with the Board's request for further 
information, the appellant filed an Eligibility Verification 
Report (EVR) for 1994 to 1995 and a current FSR in May 2002.  
The EVR indicated that she had two unmarried dependent 
children in her custody in 1994 and 1995 and that her only 
source of income was from SSA.  The FSR indicated that her 
only current source of income was from SSA.

Analysis

Death pension is a benefit payable by the Department of 
Veterans Affairs to a veteran's surviving spouse or child 
because of the veteran's non service- connected death.  The 
surviving spouse of a veteran is entitled to receive VA 
improved death pension if the veteran had qualifying service.  
See 38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3 
(2002).

Death pension benefits shall be paid at the maximum annual 
rate reduced by the amount of annual income received by the 
surviving spouse and any dependent children.  See 38 U.S.C.A. 
§§ 1541(b), (c) (West 2002); 38 C.F.R. §§ 3.3(b)(4)(iii), 
3.23 (2002).  For pension purposes, payments of any kind from 
any source will be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded under the provisions of 38 C.F.R. § 3.272 (2002).  
See 38 C.F.R. § 3.271(a) (2002).

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in income, net worth, or other circumstance that 
affects the payment of benefits.  See 38 U.S.C.A. § 1506 
(West 2002); 38 C.F.R. §§ 3.277, 3.660 (2002).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived.  38 C.F.R. § 
3.660(a)(3) (2002).

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience. 38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 
1.965.  However, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist:  (1) 
fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.965(b).  

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 U.S.C.A.  38 C.F.R. § 1.965(b).

In view of the foregoing, the Board must decide whether the 
appellant misreported having custody of her biological son 
with the intent to gain an unfair advantage.  In this regard, 
the Board does not find that there was any actual fraudulent 
intent on her part.  Under 38 C.F.R. § 1.965(b)(2), however, 
a showing of bad faith requires only an intent to seek an 
unfair advantage with knowledge of the likely consequences 
and a subsequent loss to the Government.

The appellant contends that the adoption of her son was 
"open" and that she contributed to his support.  However, 
the evidence of record has refuted her contentions.  In her 
initial application, the appellant concealed the fact that 
her son had been adopted, attaching only his original birth 
certificate.  Moreover, letters from his adoptive parents 
state that the appellate did not contribute to his 
maintenance.  Finally, the appellant has not produced any 
objective evidence corroborating her assertion that she 
provided partial support to her son or to show that she has 
indeed purchased bonds for him as claimed.  The evidence of 
record establishes that the appellant's inaccurate report of 
her son as her dependent was with the intent on her part to 
seek an unfair advantage at the Government's expense.  
Therefore, the Board finds that the preponderance of the 
evidence supports a finding of bad faith on the part of the 
appellant in the creation of the overpayment in the amount of 
$3,182.00.  A finding of bad faith precludes waiver of 
recovery of the overpayment.  38 U.S.C.A. § 5302(c).  

The Board notes that the appellant's representative contends 
that an overpayment was not created in this case because the 
appellant's daughter, the step-daughter of the veteran, was a 
dependent in 1994, when the claim was filed.  However, the 
appellant did not claim her daughter as a dependent in the 
initial claim for death pension benefits and the award 
therefore, was granted based on the presumption that the 
appellant's son was a dependent, and not her daughter.  The 
preponderance of the evidence shows that he was not.  
Therefore, an overpayment was created on that basis.  
Moreover, the appellant did not claim her daughter as a 
dependent until October 1997, i.e., after her daughter had 
turned 18 years old.  The appellant noted that her daughter 
was not attending school at that time.  See 38 C.F.R. § 3.57 
(2002).  Hence, as the appellant's daughter was not claimed 
as a dependent prior to the period for which she overpayment 
was created this argument does not provide a basis for relief 
since the daughter, at best, can only be considered a 
dependent from the date the appellant claimed her to be one.

With regard to the issue of a waiver of an overpayment in the 
amount of $1,354.00 as a result of unreported income, the 
Board notes that when there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  As noted previously, objective evidence verifying 
the appellant's employment in 1994 is no longer of record.  
The appellant has repeatedly reported no such source of 
income in 1994.  Therefore, without this evidence, and after 
resolving reasonable doubt in the appellant's favor, the 
Board finds that there is no objective evidence the appellant 
was employed in 1994 and 1995 and therefore the overpayment 
of $1,354.00 was not properly created, and any associated 
debt does not exist.


ORDER

Waiver of recovery of the overpayment of VA death pension 
benefits in the amount of $3,182.00, plus accrued interest, 
is denied.

The indebtedness in the amount of $1,354.00 was improperly 
created.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

